Name: 1999/404/CFSP: Council Decision of 10 May 1999 concerning the arrangements for enhanced cooperation between the European Union and the Western European Union
 Type: Decision
 Subject Matter: NA;  cooperation policy;  European construction;  Europe
 Date Published: 1999-06-19

 Avis juridique important|31999D04041999/404/CFSP: Council Decision of 10 May 1999 concerning the arrangements for enhanced cooperation between the European Union and the Western European Union Official Journal L 153 , 19/06/1999 P. 0001 - 0027COUNCIL DECISIONof 10 May 1999concerning the arrangements for enhanced cooperation between the European Union and the Western European Union(1999/404/CFSP)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty on European Union and, in particular, Article 17 thereof,Having regard to the Protocol on Article 17 of the Treaty on European Union,(1) Whereas the Protocol on Article 17 of the Treaty on European Union stipulates that the European Union is to draw up, together with the Western European Union, arrangements for enhanced cooperation between them, within a year from the entry into force of the Treaty of Amsterdam.(2) Whereas preparatory work has been carried out together with the Western European Union with the aim of drawing up such arrangements.(3) Whereas the text resulting from such preparatory work with the Western European Union is appropriate for arrangements for enhanced cooperation with the Western European Union and should accordingly be approved,HAS DECIDED AS FOLLOWS:Article 1The text constituting the arrangements for enhanced cooperation between the European Union and the Western European Union under the Protocol on Article 17 of the Treaty on European Union is hereby approved.The text of the arrangements is attached to this Decision.Article 2This Decision shall enter into force on the day of its adoption.Article 3This Decision shall be published in the Official Journal.Done at Brussels, 10 May 1999.For the CouncilThe PresidentH. EICHELARRANGEMENTS FOR ENHANCED COORPERATION BETWEEN THE EUROPEAN UNION AND THE WESTERN EUROPEAN UNION UNDER THE PROTOCOL ON ARTICLE 17 OF THE TREATY ON EUROPEAN UNIONI. INTRODUCTION1. Article 17 of the Treaty on European Union provides inter alia for closer institutional relations with the Western European Union (WEU) with a view to the possibility of the integration of WEU into the European Union (EU), should the European Council so. decide. Article 17 further provides that the European Council is in that case to recommend to the Member States the adoption of such a decision in accordance with their respective constitutional requirements.Pursuant to the relevant provisions of Article 17, the Council of the EU adopted on 10 May 1999 a Decision concerning the practical arrangements for the participation of all Member States in tasks under Article 17(2) of the Treaty on European Union for which the Union avails itself of WEU.The WEU Council had adopted earlier, on 18 November 1997, provisions corresponding to the practical arrangements referred to in Article 17(3) of the Treaty on European Union (TEU). This is mentioned in the abovementioned Council Decision.2. The Protocol on Article 17 stipulates that the EU shall draw up together with WEU, arrangements for enhanced cooperation between them, within a year from the entry into force of the Treaty of Amsterdam.The European Council in Vienna invited the Council to bring forward, in agreement with the WEU, the completion of arrangements for enhanced cooperation under the Protocol on Article 17, so that these may come into effect on the Treaty's entry into force.The WEU (in its Declaration dated 22 July 1997) identified a range of measures which could be taken forward in this context. This Declaration was noted by the Intergovernmental Conference 1996/1997 and annexed to the Final Act.3. In accordance with the Protocol on Article 17, the EU and WEU have drawn up the following arrangements for enhanced cooperation between them, drawing on the range of measures included in the abovementioned Declaration.These arrangements constitute a range of measures which can be revised and complemented in the light of experience. The EU and WEU undertake to review these arrangements as necessary and in any case no later than within two years from the entry into force of the Amsterdam Treaty, notably in the light of the experience gained and of the development of relations between them.II. ARRANGEMENTSA. Improving the coordination of EU/WEU consultation and decision-making processes, in particular in crisis situations1. Both the EU and WEU are convinced that practical implementation of Article 17 of the TEU will best and most speedily be achieved by arrangements which will enable both organisations to carry out their functions under these provisions more effectively, notably in crisis situations.2. Without prejudice to their respective competencies in each practical case, the EU and WEU will make full use of existing practices and procedures and seek to identify further measures of consultation and cooperation in the light of experience.3. The EU and WEU accordingly hereby agree that the "modus operandi" for Article 17(3) and its attached Flowchart describing in a diagrammatic way the procedural steps in the two organisations and the linkages between them, as set out in Annex I, will be used as a guide for the decision-making process in the EU and WEU, for cases where the EU avails itself of WEU. They further agree that such a guide can only be illustrative and cannot be expected to cover all elements of any given crisis situation, nor does it prejudice further improvements in the applicable decision-making processes.B. Holding of joint meetings of the relevant bodies of the two organisations1. The EU and WEU agree that joint meetings can enhance cooperation and will be organised as appropriate:(i) in areas where cooperation between the two organisations is provided for under Article 17 of the TEU, with reference to the following:(a) WEU supports the EU in framing the defence aspects of the common foreign and security policy, as set out in the second subparagraph of Article 17(1);(b) the EU avails itself of WEU to elaborate and implement decisions and actions of the EU which have defence implications, as set out in Article 17(3);(ii) in other areas where EU and WEU interests and activities overlap and may warrant coordination.2. For the purposes described under B.1 (i), the EU and WEU agree to continue the existing practice of holding meetings of an EU/WEU ad hoc group, according to the established modalities.The following procedures will be followed:- each country attending is represented by a single delegation; delegations are seated in alphabetical order, the names of countries being in their own languages,- meetings are co-chaired in accordance with each organisation's rules: for the EU, the Presidency, supported by the EU Council General Secretariat, for WEU, the Secretariat-General with the WEU Presidency at its side next to the EU Presidency,- the European Commission is seated facing the co-chairmen,- the agenda and documents for the meetings are circulated under the authority of the EU and WEU Presidency/Presidencies,- a report on each meeting is prepared jointly by the EU Council General Secretariat and WEU Secretariat-General and circulated under the authority of the EU and WEU Presidency/Presidencies,- following the meetings, it is the responsibility of each Presidency to introduce any document or proposed decision in the decision-making process of each organisation.3. In the handling of crises in which the EU avails itself of the WEU or where their activities warrant consideration under paragraph B.1 (ii), joint meetings of EU and WEU bodies concerned may be held at the initiative of the two Presidencies jointly.The modalities and procedures set out for the ad hoc joint group will apply mutatis mutandis, with participation reflecting the format adopted in each organisation.4. Cooperation will also be enhanced notably by:- close cooperation between the Presidencies and the staff of the respective organisations in liaison, information exchange and coordination of work,- regular contacts and meetings between the Presidencies and Secretariats of both organisations,- information regularly presented by the EU Presidency at WEU meetings and by the WEU Presidency at EU meetings,- participation of EU and WEU Presidency representatives in corresponding meetings and activities of the other organisation,- participation by officials of one organisation in meetings of the other organisation, using the modalities indicated in D and G,- the possibility for representatives of WEU to be included at EU initiative in the EU delegation at meetings and related events with third countries when matters having defence implications are to be covered. Contacts of the EU and WEU with third countries, when both organisations have relations with them, may also be considered.C. Harmonisation, as much as possible, of the sequence of the Presidencies of WEU and the EU, as well as the administrative rules and practices of the two organisations1. On 12 September 1997 the WEU Council adopted a decision (Annex II) harmonising the sequence of presidencies in WEU in relation to the sequence of presidencies in the EU.2. In cases with budgetary implications, the EU and WEU undertake, drawing inter alia on the possibilities identified in the modus operandi and under E, to exchange information notably to ensure that the EU institutions are provided as fully and early as possible with all the budgetary estimates appropriate for an EU decision allowing for prompt provision of funding.D. Close coordination of the work of the staff of the Secretariat-General of the WEU and the General Secretariat of the Council of the EUThe EU Council General Secretariat and WEU Secretariat-General will coordinate their work and will cooperate in accordance with the provisions in Annex III, covering exchange of information, exchange of written material, cross-participation in meetings, synchronisation of meetings, seating arrangements and exchange and secondment of personnel.E. Allowing the relevant bodies of the EU, including its Policy Planning and Early Warning Unit, to draw on the resources of the WEU's Military Staff, Satellite Centre and Institute of Security Studies1. EU Council bodies may, in pursuit of work related to Article 17 of the TEU, express a wish for information, advice or other services from WEU resources Such requests will be conveyed by the EU Council Presidency or the Secretariat acting on its behalf to the Permanent Council of WEU which will give timely specific or general directions.2. The WEU Military Staff will participate in and contribute to joint meetings of EU and WEU. Documents produced by the Military Staff may be included in information exchange between the organisations subject to the usual modalities The Military Staff will assist in the EU/WEU exchanges required for the preparation, execution and monitoring of decisions under Article 17(3) of the Treaty on European Union.The Military Staff will provide on a regular basis briefings for EU representatives on relevant aspects of WEU procedures, plans and activities, receive visits from EU representatives at its or their initiative, including visits to the Situation Centre, and pursue further arrangements with EU officials to promote preparedness and to facilitate cooperation notably in the operational field.3. The WEU Satellite Centre will supply image interpretation products to the EU in accordance with instructions and priorities given to it by WEU Council. WEU and the EU are pursuing a number of possibilities for further development in their relations in this field, notably the possibility of assigning to EU task requests the same priority as to WEU Council tasks.4. The WEU Institute of Security Studies, established on 1 July 1990 as a subsidiary body of the WEU, has as its primary mission to assist in the development of a European security identity. It offers an additional resource for the EU. The Institute's activities of analysis, research, debate, and cooperation with other national and international institutions will be open to the pursuit of themes which the EU identifies as of particular interest for its work. The Institute will systematically invite EU representatives to its seminars and similar events, including the summer course to be organised on a trial basis in 1999 pursuant to a WEU Council decision regarding the gradual development of the Institute into a European Security and Defence Academy.5. The High Representative for the Common Foreign and Security Policy and any of the staff designated by this person, including the Policy Planning and Early Warning Unit provided for in Declaration No 6 annexed to the Amsterdam Treaty, will have access to all the abovementioned WEU resources in the exercise of his responsibilities.In addition, and within the framework of the general arrangements for WEU/EU cooperation described here, the High Representative may invite WEU Secretary-General to designate WEU personnel for task forces set up to address particular policy issues.F. Cooperation in the field of armaments, as appropriate1. The fourth subparagraph of Article 17(1) provides that the progressive framing a common defence policy will be supported, as Member States consider appropriate, by cooperation between them in the field of armaments.2. The WEU Declaration of 22 July 1997 includes, among the range of measures which could be taken forward, cooperation in the field of armaments, as appropriate, within the framework of Western European Armaments Group (WEAG), as the European forum for armaments cooperation, the EU and WEU it the context of rationalisation of the European armaments market and the establishment of a European Armaments Agency.3. The EU and WEU note the arrangements agreed between the EU and WEAG. To enhance transparency and the effectiveness of coordination of work in the EU and WEAG, these arrangements provide that informal exchanges of information are placed on a more regular basis, without altering their informal character, including through:- recognition of the WEAG Presidency and the EU Presidency (the chair of the ad hoc Working Party on a European Armaments Policy or its representative) and European Commission (according to their respective responsibilities) as the points of contact and main channels of communication, supported by contacts between the EU Council General Secretariat and the Armaments Secretariat of the WEAG,- on current work of mutual interest, periodic briefings of:- the WEAG Panels through the Chairman of National Armaments Directors by the EU Presidency and the European Commission (according to their respective responsibilities),- the ad hoc Working Party on a European Armaments Policy by the Presidency of the WEAG supported as needed by the relevant WEAG Panels,- regular exchanges of information on ongoing activities in the ad hoc Working Party on a European Armaments Policy and WEAG supported by exchanges of relevant working documents and by meetings between the EU Presidency/European Commission (according to their respective responsibilities) and the WEAG Presidency. Exchanged documents will be handled in accordance with the relevant security procedures of the EU and WEAG,- where the ad hoc Working Party on a European Armaments Policy and WEAG agree, informal joint sessions on relevant topics,- any other cooperative arrangements between the EU and WEAG which may be agreed to enhance European armaments cooperation.4. Considerations related to armaments may also be addressed during work of the EU and WEU related to defence aspects, as appropriate.G. Ensuring cooperation with the European Commission1. Under the Treaty on European Union, the European Commission is fully associated with the work carried out under the common foreign and security policy (CFSP). The modalities of the cooperation between the WEU and the Commission are set out in Annex IV, covering inter alia exchange of information, exchange of written material, cross-participation in meetings, seating arrangements, exchanges of staff.2. The EU and WEU note that a model financial arrangement will be established between the European Commission and WEU with a view to facilitating the practical and speedy implementation of EU decisions and actions implying WEU activities under Article 17 and financed on the relevant budget lines of the general budget of the European Communities.3. The EU and WEU note that in cases where Community actions and WEU activities are complementary, exchanges and interaction between the European Commission and WEU may take place.H. Security arrangements1. The Secretary-General of the Council of the EU and the Secretary-General of the WEU have exchanged correspondence on the security rules applicable for the handling of classified information transmitted from the other organisation (see Annex V). This exchange provides for the unimpeded flow between Secretariats of information required for the proper functioning of EU/WEU relations under the Treaty on European Union.2. The President of the European Commission and the Secretary-General of the WEU have exchanged correspondence on the security rules applicable for the handling of the classified information exchanged (see Annex VI). This exchange provides for the unimpeded flow between the European Commission and the Secretariat-General of WEU of information required for the proper functioning of EU/WEU relations under the Treaty on European Union.3. The above arrangements are without prejudice to other official exchange of information between the two organisations which may be required for the implementation of the Treaty on European Union provisions or considered necessary by the relevant bodies of each organisation.LIST OF ANNEXES>TABLE>ANNEX IMODUS OPERANDI FOR ARTICLE 17(3) OF THE TREATY ON EUROPEAN UNIONSECTION A1. In the European security architecture that is taking shape, crisis management will to a large extent involve more than one organisation at the same time, in particular EU, WEU, NATO, OSCE and UN. The institutional relationship between the EU and WEU as established in the Treaty on European Union and reinforced in the Treaty of Amsterdam, and the strengthening of institutional cooperation between the WEU and NATO, permit a comprehensive European approach to crisis management:- the Amsterdam Treaty incorporates the Petersberg tasks, establishes that the guideline competence of the European Council is to include matters with defence implications and is to obtain in respect of the WEU for matters for which the EU avails itself of the WEU; it also provides for closer institutional relations between the EU and WEU, which provides the EU with access to an operational capability, notably in the context of Petersberg tasks, and supports the EU in framing the defence aspects of its common foreign and security policy,- the building of a European security and defence identity within NATO, confirmed by the decision taken at Madrid(1), allows for this capability to include the possibility of having recourse to the assets and capabilities of the Atlantic Alliance. The WEU continues to strengthen its operational links with NATO,- the WEU continues to take further measures to strengthen its operational capacities both in the context of the first and second indents and for the conduct of autonomous operations.2. These arrangements are an application of the concept of mutually reinforcing, interlocking institutions. Their effectiveness, however, depends on an improved coordination of the consultation and decision-making processes of the respective organisations. Whereas the modalities for WEU/NATO cooperation in WEU-led operations having recourse to NATO assets and capabilities are currently under discussion in the WEU and NATO, experts of the EU and WEU, taking into account the modifications in the EU/WEU relationship agreed in Amsterdam, jointly elaborated the attached flowchart as an illustrative example of the flow of the decision-making processes in the EU and WEU and their interfaces in crisis situations in which the EU avails itself of the WEU in order to elaborate and implement decisions and actions of the EU having defence implications, notably on Petersberg tasks. There was general agreement that it would be useful to amalgamate this flowchart, in a second stage of work, with the flowcharts being elaborated in the WEU and NATO on their cooperation in WEU-led operations having recourse to NATO assets.SECTION BThe discussion of the flowchart led to the following conclusions.General1. In view of the specific features of each crisis situation and of the need to facilitate very rapid action, it appears difficult to set up a standard procedure for interlinking the decision-making processes of both organisations.2. The attached flowchart contains a model for EU/WEU interaction in crisis management under Article 17(3). While keeping its character as an illustrative example, the flowchart should serve as a guideline for establishing the interfaces between the EU and WEU in a specific crisis situation.3. The EU has a range of policies and instruments for dealing with the various aspects of managing a crisis. Throughout a crisis management operation under Article 17(3), the EU will maintain the responsibility for the overall policy framework. This overall responsibility, which will be further reinforced by the Amsterdam Treaty, should be reflected, as appropriate, in the arrangements for enhanced cooperation between the two organisations in crisis situations.4. EU/WEU cooperation in crisis management under Article 17(3) requires the exchange of classified information which in turn requires the relevant security requirements of both organisations to be met. The security arrangements concluded between the Secretaries General of the two organisations will greatly facilitate the cooperation between the EU and WEU under Article 17(3).5. Setting out the respective roles for the EU and WEU in civilian-military tasks was considered important.Phase 1: Emergence of a crisis situation and evaluation of the crisis6. Before or on the emergence of a crisis situation, the EU and the WEU Council may examine the various aspects of the situation in their own right and in the light of their respective competences. In view of the broader scope of means of action available to the EU, it is likely that the more comprehensive assessment of the situation and, if needed, the development of a comprehensive approach for addressing the emerging crisis will take place in the EU. In this process, the EU will rely on the WEU to make its politico-military expertise and its military instruments available for the monitoring and assessment of the situation as well as for the development of the military elements of a comprehensive European approach to the crisis.7. The WEU Council may also take the initiative to seise the Council of the EU of a crisis situation and to provide the EU with assessments and options for action as far as its own area of responsibility is concerned.8. The participation of WEU countries in the preparation, planning and conduct of WEU operations is governed by the relevant WEU documents.9. In setting up the CFSP Policy Planning and Early Warning Unit, linkages with the WEU's Planning Cell and Situation Centre should be provided for, in addition to the existing points of contact between the Secretariats in order to facilitate the cooperation of both organisations, in particular in the early phase of a crisis situation.10. Once the EU and WEU Councils have been seised of a crisis situation, appropriate mechanisms for WEU/EU contacts should be activated in order to facilitate a joint assessment of the situation. In most cases it will be normal and valuable for the WEU to bring to such joint assessments its own military assessment of the situation taking into account in particular the feasibility of an operation in terms of assets and costs. The EU will provide its overall assessment of a crisis. These mechanisms could include joint meetings at working group or, if appropriate, at a higher level or the setting up of an ad hoc group composed of representatives of both organisations. Ad hoc meetings could be convened on the initiative of the Presidencies. Each Presidency would be responsible for proposing the working group to be responsible for this process. Subject to further institutional dispositions within the two organisations, the most suitable groups at present would appear to be the Politico-Military Group in WEU and the relevant regional groups and/or the Security Working Group in the EU.Phase 2: Decision on action and development of operational plan11. Responding to an EU request, where applicable, the WEU Council forwards to the EU its conclusions concerning the feasibility of, and the possible options for, an operation The Political Committee and the Permanent Representatives Committee prepare the EU Council's decision. At this stage, joint meetings with the WEU Permanent Council could be particularly useful. The European Council may be seised and decide to establish guidelines in order to ensure a coherent approach of both the EU and WEU in addressing the crisis. The competent bodies of both organisations will act consistern with the guidelines established. The EU General Affairs Council adopts the decision, and the WEU Council, taking into account the relevant military considerations, then adopts the necessary decisions.12. On the degree of precision of the Article 17(3) decision, the wording of the decision must be precise as to objectives, without going so far as to define the modalities for implementing the WEU military operation. The highest degree of precision will be sought through prior preparation and contacts between the EU and WEU and will subsequently facilitate the dialogue between them on the conditions for conducting and completing the operation. A precise description of the objectives of the Article 17(3) decision will also facilitate the process of winding up the operation.13. On the duration of the operation, it was agreed that the EU decision may include a review clause and possibly a target for the termination of the operation with due regard to the military and operational assessment provided by the WEU and to the need for maintaining a pragmatic and flexible approach in the WEU's action.14. Further practical arrangements for the cooperation of both organisations under Article 17(3) may be agreed in general terms or case by case. Arrangements for a specific operation may be agreed before or after the Article 17(3) decision. Joint working practices set up during the first phase may need to be adapted in the second phase.15. Both organisations must be quite clear as to the designated "points of contact" between them. The existing arrangements (relations between the Presidencies, the Secretariats and the European Commission) will be highly relevant and full use should be made of them in a crisis. In addition, ad hoc points of contact for each particular case could be usefully designated to allow for the possibility of a wide variety of interventions based on Article 17(3), with due regard for each organisation's rules on external representation and its internal decision-making-process. Such contacts could include the WEU Secretariat, the WEU Planning Cell, the CFSP Policy Planning and Early Warning Unit, and, depending on the nature of the operation, the European Commission. These arrangements will ensure that these interlocutors are authorised to act as the interface between the EU and WEU.Phase 3: Execution, monitoring and termination of the operation16. The need for a comprehensive exchange of information and for detailed consultation between the EU and WEU from beginning to end of the execution phase was highlighted. The modalities for these exchanges must be laid down in practical arrangements agreed by the two organisations as already set out for Phase 2. They could in particular provide for a level of coordination both in Brussels (if necessary in the ad hoc group, for example) and on the ground. Depending on the character of the operation, a headquarters adapted to the contribution and presence of both organisations may be called for, in particular in the case of humanitarian or non-military operations. In other cases, consideration may be given to the integration of an EU representative into the force headquarters, for example for purposes of liaison and/or to fulfil specific tasks. For the success of the operation it is crucial, however, that responsibilities are clearly identified and that the unity of command is preserved. In particular, the need for the operation commander to have a single chain of command leading up to WEU Permanent Council must be respected.17. Any major change in the overall political context covered by the Article 17(3) decision would normally call for a further decision by the EU Council as well as for further decisions pertaining to the WEU.18. The institutional (EU/WEU) framework of an operation carried out in implementation of an EU decision based on Article 17(3) cannot be maintained for any longer than the EU regards such an action as necessary and avails itself of the WEU for that purpose; the execution of the military operation should not be maintained for any longer than the WEU considers it to be militarily feasible.Deliberations on the termination of the operation, either as part of a pre-set plan or in response to new circumstances, may be launched at the initiative of either organisation and should be accompanied by EU/WEU consultations (including joint meetings as necessary) leading to a shared view of the merits and conditions of termination.While it is for the EU Council to decide to put an end to the implementation of an Article 17(3) action, it is the responsibility of the WEU to decide the exit strategy of the related military operation and its implementation, following the EU Council.(1) Declaration on Euro-Atlantic Security and Cooperation issued by the Heads of State and Government participating in the meeting of the North Atlantic Council at Madrid on 8 July 1997.>PIC FILE= "L_1999153EN.001002.EPS">ANNEX IIWEU COUNCIL DECISION OF 12 SEPTEMBER 1997 ON HARMONISATION OF THE SEQUENCE OF THE PRESIDENCIES OF WESTERN EUROPEAN UNION AND THE EUROPEAN UNIONTHE COUNCILRecalling the WEU Ministerial Declaration of 22 July 1997, in particular the decision to include into the range of measures that can be taken now consistent with the Protocol to Article 17 of the Treaty of Amsterdam the issue of harmonization as much as possible of the sequence of the Presidencies of the WEU and the EU.Taking note of the proposal of the German Presidency contained in document C(97)177.DECIDES:1. Where the Presidency of the EU is held by a High Contracting Party to the modified Brussels Treaty, that Party shall also assume the Presidency of the WEU.2. In all other cases the Presidency in the WEU shall be assumed by a High Contracting Party to the modified Brussels Treaty following the present sequence of the Presidencies in the WEU (as set out in the attached table). In following this sequence, WEU Presidencies held by virtue of 1 above will not be taken into account.3. The new sequence of Presidencies shall be applied as of 1 January 1999.Sequence of EU and WEU Presidencies in application of the WEU Council decision1998 to 2003>TABLE>ANNEX IIICOOPERATION BETWEEN THE SECRETARIAT-GENERAL OF WEU AND THE GENERAL SECRETARIAT OF THE COUNCIL OF THE EU1. Exchange of informationExchanges of information shall take place in relation to developments in the CFSP in particular to areas where the WEU could be invited to elaborate and implement decisions of the EU which have defence implications, where complementary or similar activities are being carried out by the EU and WEU and to other relevant activities of the WEU, including the development of planning for implementing measures in areas where the EU might call for such action.The designated contact points within the two Secretariats will continue to facilitate on a day-to-day basis mutual information between the two organisations.Periodic meetings at senior working level will be held at least once per quarter. Each Secretariat will circulate in its respective organisation a short and comprehensive report.2. Exchange of written materialWritten material, including classified material, covers both documents and COREU/WEUCOM messages. Practical arrangements for a systematic exchange on subjects of general interest to the two organisations have been set up.2.1. Material to be exchangedThe exchange of written material covers both relevant documents and COREU/WEUCOM messages. Without prejudice to special situations not covered by the Groups set out below and where special arrangements will have to be established, the systematic exchange of written material takes place according to the lists in 2.1.1 and 2.1.2.2.1.1. WEU Secretariat-GeneralThe WEU Secretariat-General will receive systematic communication of the written material (for CFSP points) of the following bodies/groups:EU bodies:- European Council,- Council,- Committee of Permanent Representatives (where relevant to WEU activities),- Political Committee.Working Groups:- Security,- Global Disarmament and Arms Control,- Non-proliferation (CBW and nuclear),- Conventional Arms Exports,- United Nations,- OSCE,- Western Balkans;- Central Europe,- Eastern Europe and Central Asia,- Middle East/Gulf,- Mashrek/Maghreb, including ad hoc Middle East Peace Process,- Africa,- Asia, Oceania,- Consular Affairs,- CFSP Consellors.Political dialogue:- meetings with third countries with which the WEU also holds regular meetings.2.1.2. EU Council General SecretariatThe EU Council General Secretariat will receive systematic communication of the written material which is related to the activities of the following WEU groups/bodies:- Council (Ministerial and Permanent),- Special Working Group,- Council Working Group,- Politico-Military Group,- Mediterranean Group,- Space Group,- any Working Group established by the Council with regard to EU Council decisions under Article 17 of the TEU,- any Working Group dealing with humanitarian operations and rescue tasks,- Defence Representative Group (where relevant to EU activities).(For cooperation in the field of armaments, see arrangements under F).2.2. Procedural and practical arrangementsThe exchange of written material is currently taking place by hand between the designated points of contact. Discussions have begun between the competent officials of the two Secretariats on the technical aspects of an exchange of written material, including options for electronic transmissions. The possibility of electronic transmission will be pursued, taking due account of costs and security considerations.Representatives of the two Secretariats will have access to information distributed or discussed at meetings or part of meetings which they attend.2.3. Updating and extensionThe two Secretariats will keep under review the list of EU and WEU bodies/groups on which written information can be exchanged and will, when necessary, introduce in the decisional process of their respective organisations joint/coordinated proposals for the updating and extension of this list.3. Cross-participation in WEU and EU Council meetingsCross-participation applies to meetings at working group level, as well as with regard to relevant points in meetings at ambassadorial level and at ministerial level. The types of meetings of interest to the EU Council General Secretariat and WEU Secretariat-General correspond broadly to those identified in the previous section on exchange of written material.Cross-participation also requires information of the Secretariat and assent of the Presidency of the organisation concerned at the corresponding level. It will be primarily for the two Secretariats and two Presidencies to ensure on a case-by-case basis that the provisions concerning cross-participation work effectively. It has been agreed that the following bodies/groups in the respective organisations will be open for cross participation of the two Secretariats.3.1. WEU Secretariat-GeneralWithout prejudice to participation in other working groups when matters directly related to WEU work are being considered, the WEU Secretariat-General may participate, on the basis of the approach set out in paragraph 3, in meetings or parts of meetings of the following EU bodies/groups, which were deemed as particularly relevant for cross participation:EU bodies:- Council,- Committee of Permanent Representatives (CFSP points relevant to WEU activities),- Political Committee.Working Groups:- Security,- Global Disarmament and Arms Control,- Non-proliferation (CBW and nuclear),- Conventional arms exports,- United Nations,- OSCE,- Western Balkans,- all other regional Working Groups, as listed in paragraph 2.1.1 (where relevant to WEU activities),- Consular Affairs,- CFSP Counsellors.The EU will make use of the possibilities for attendance by senior WEU HQ representatives at similarly relevant parts of EU meetings held below Council level in the CFSP framework. The modalities should allow for the possibility of speaking as necessary on the basis of reciprocity.3.2. EU Council General SecretariatWithout prejudice to participation in other working groups when matters directly related to EU work are being considered, the EU Council General Secretariat may participate, on the basis of the approach set out in paragraph 3, in meetings or parts of meetings of the following WEU bodies/groups, which were deemed as particularly relevant for cross participation:- Council (Ministerial and Permanent),- Special Working Group,- Council Working Group,- Politico-Military Group,- Mediterranean Group,- Space Group,- any working Group established by the Council with regard to EU Council decisions under Article 17 of the TEU,- any Working Group dealing with humanitarian operations and rescue tasks,- Defence Representatives Group (where relevant to EU activities).(For participation in the field of armaments, see arrangements under F).4. Seating arrangementsRepresentatives of the EU Council General Secretariat and of the WEU Secretariat-General in the meetings of the other organisation will be seated in the delegation of the Presidency-in-office of their organisation.Such representatives may be invited, and may offer, to contribute to discussion through their Presidency's delegation.5. Attendance at meetingsAttendance by, respectively, the Secretary-General of the WEU and the Secretary-General of the Council of the EU/High Representative for CFSP at meetings of the Councils at Ministerial level, for points of relevance to EU/WEU cooperation under the terms of the TEU, will be encouraged.6. Synchronisation of dates and venues of meetingsThe two organisations, at the level of the Presidency and the Secretariats, will whenever possible consult each other before finalising plans for meetings at ministerial level or meetings of relevant working groups with a view to establishing the greatest possible synchronisation of dates and venues of meetings.The recently established practice of regular meetings between the Presidencies and the two Secretariats, as well as meetings between the incoming Presidencies of each organisation are helpful to fulfil this goal.The EU and WEU Presidencies will foster as much as possible the synchronisation of dates and the respective Secretariats will assist the Presidencies in this task.In addition, the EU and WEU Presidencies are aiming to increase the frequency of coordination meetings, which could in principle be held on a monthly basis, between the Presidencies and the respective Secretariats in order to keep under review coordinated WEU-EU meetings, briefings, cross-participation and the exchange of documents among other issues.7. Exchange and secondment of personnelExchanges of staff on short traineeship schemes will continue to take place regularly, particularly in areas in interaction between the two organisations.The two Secretariats will clarify and report to their respective organisations on issues related to fully operation exchanges of personal (financial aspects, legal aspects, etc) with a view to starting implementation of such exchanges as soon as possible.8. Security aspectsThe two Secretariats will pursue the further enhancements to arrangements mentioned above which are possible in the light of the exchange of correspondence between the WEU Secretary-General and the Secretary-General of the Council fo the EU dated 15 April 1999 (see Annex V).9. Other issuesThe EU and WEU will consider inviting representatives of the WEU and the EU Secretariats respectively to any seminars and other ad hoc events they may hold.ANNEX IVCOOPERATION BETWEEN THE WEU AND THE EUROPEAN COMMISSIONThe modalities set out below are designed to ensure cooperation between the WEU and the European Commission reflecting the latter's role in the CFSP as defined in the Treaty on European Union. They may also be used, as appropriate, for exchanges and interaction between the Commission and the WEU in cases where Community actions and WEU activities are complementary.1. Regular contactsWithout prejudice to high-level contacts between the European Commission, on the one hand, and the Presidency and the Secretariat-General of the WEU, on the other, regular bilateral meetings will be held in order to promote effective exchanges of information and to ensure appropriate consultations. To this effect, the designated points of contacts in the Commission and in the WEU Secretariat-General will continue to ensure exchanges of information and facilitate appropriate consultations. Periodic meetings at senior working level will be held to review the possibilities and requirements for additional coordination arrangements.2. Exchange of informationExchanges of information shall take place in relation to developments in the CFSP in particular to areas where the WEU could be invited to elaborate and implement decisions of the EU which have defence implications, where complementary or similar activities are being carried out by the EU and by the WEU and to other relevant activities of the WEU, including the development of planning for implementing measures in areas where the EU might call for such action.The points of contact of the European Commission and of the WEU Secretariat-General will continue to facilitate on a day-to-day basis mutual information.3. Exchange of written materialThe exchange of written material, including classified material, will cover documents and WEUCOM messages.The WEU Secretariat-General will forward to the European Commission written material in accordance with the Commission's responsibilities under the TEU, in particular with regard to the following WEU bodies/groups:- Council (Ministerial and Permanent),- Special Working Group,- Council Working Group,- Politico-Military Group,- Space Group,- Mediterranean Group,- any Working Group established by the Council with regard to requests of the EU under Article 17 of the TEU,- any Working Group dealing with humanitarian operations and rescue tasks,- Defence Representatives Group (where relevant to EU activities).The European Commission will forward to the WEU Secretariat-General relevant written material, in particular in cases where the WEU is acting in response to EU decisions under Article 17 of the Treaty on European Union. In addition, the Commission will forward to the WEU Secretariat communications and proposals to the Council, decisions, programmes, studies and reports on matters identified as of interest for the WEU SecretariatThe exchange of written material takes place between the designated Points of contact in DG IA and the WEU Secretariat-General.The WEU Secretariat-General and the European Commission will keep this exchange of written material under review and propose updatings or extensions when necessary. The possibility of exchanging documents electronically will be pursued, taking due account of costs and security considerations.4. Participation in meetingsThe WEU takes note that European Commission representatives will be included in the EU Presidency delegation, whenever the WEU deals with matters relevant to the Commission's responsibilities under the Treaty on European Union. The following list of groups/bodies has been identified as particularly relevant for cross participation:- Council (Ministerial and Permanent),- Special Working Group,- Council Working Group,- Politico-Military Group,- Space Group,- Mediterranean Group,- Defence Representatives Group (where relevant to EU activities).- any Working Group established by the Council with regard to requests of the EU under Article 17 of the Treaty on European Union,- any Working Group dealing with humanitarian operations and rescue tasks.Such representatives may be invited, and may offer, to contribute to discussion through their Presidency's delegation.WEU representatives may be invited by the European Commission and may offer to contribute to the discussion in the following indicative list of interservice Commission Groups:- Ex-Yugoslavia,- Armament Policy,- Anti-Personnel Landmines,- any Group established with regard to a request under Article 17 of the Treaty on European Union.5. Security aspectsThe WEU Secretariat-General and the European Commission will pursue the further enhancement of arrangements in this document which is possible in the light of the exchange of correspondence between the Secretary-General of the WEU and the President of the European Commission dated 30 April 1999 (see Annex VI).6. Financial aspectsThe WEU Presidency and Secretariat-General and the European Commission will aim at establishing a WEU-Commission model financial arrangement with a view to facilitating the practical and speedy implementation of EU decisions and actions implying WEU activities under Article 17 of the Treaty on European Union and financed by the general budget of the European Communities.7. Exchanges of staffThe WEU Secretariat-General and the European Commission will pursue the possibilities for short-term visits and exchanges of staff. The WEU Presidency and Secretariat-General and the European Commission will pursue the full range of possibilities for ad hoc visits and exchanges.8. Cooperation in the humanitarian fieldThe WEU, with the close involvement of the Military Staff, and the European Commission will enhance their cooperation with a view to obtaining the speedy elaboration and implementation by the WEU of EU decisions concerning humanitarian tasks under Article 17 of the Treaty on European Union.9. Other issuesThe WEU Secretariat-General and the European Commission are invited to identify possible additional areas of closer contacts, particularly bearing in mind relevant developments in the armaments and space field. The Commission and WEU Secretariat-General will in principle invite respective representatives to seminars and ad hoc events they may hold.These modalities will be kept under review and may be changed according to experience and future developments.ANNEX VEXCHANGE OF CORRESPONDENCE ON SECURITY ARRANGEMENTS BETWEEN THE SECRETARY-GENERAL OF THE COUNCIL OF THE EU AND THE SECRETARY-GENERAL OF WEUMr JosÃ © CutileiroSecretary General of the Western European UnionRue de la RÃ ©gence 4 1000 Brussels Brussels, 15 April 1999Sir,You are aware that the cooperation between the Western European Union and the European Union instituted by virtue of the Maastricht and Amsterdam Treaties and related Declarations on Western European Union of 10 December 1991 and 22 July 1997 requires the exchange of sensitive and/or special information between the Secretariat-General of the WEU and the General Secretariat of the EU Council known as classified information and material.Adequate security arrangements are therefore needed to ensure that the security classifications and provisions of the two organisations are respected in the handling of classified information and material.It is then appropriate that we agree security rules for the exchange of the aforesaid classified information and material and that we undertake to ensure their application within our respective organisations.On this occasion I wish to recall and draw your attention to the following:(a) practical arrangements for the exchange of written material between the Secretariat-General of the Western European Union and the General Secretariat of the Council of the European Union have been established (Council document 11625/96) and are currently being reviewed and updated;(b) the Council of the European Union has taken a decision on the official forwarding of documents to the Western European Union (Council document 7026/96);(c) Council Decision of 27 April 1998 establishes the procedures whereby officials and employees of the General Secretariat of the Council may be allowed access to classified information held by the Council;(d) Decision No 24/95 of the Secretary-General of the Council sets forth the measures for the protection of classified information applicable to the General Secretariat of the Council;(e) I am familiar with the rules, measures and procedures set forth in the WEU Security Regulations (RS 100) the purpose of which is to safeguard and protect WEU classified information;(f) I note that the Western European Union has concluded security agreements with WEU nations and with the North Atlantic Treaty Organisation.In the light of the above, I hereby- agree to the security rules for the exchange of classified information and material annexed to this letter,- undertake to ensure their application within the Council of the European Union,- agree to keep the implementation of these security arrangements under review.I suggest that, if the above arrangements are acceptable to the Secretariat-General of the Western European Union, you confirm that agreement by a note addressed to me.Yours faithfully,JÃ ¼rgen TRUMPFEnclosureMr JÃ ¼rgen TrumpfSecretary-General of the Council of the European Union175 Rue de la Loi 1048 Brussels Brussels, 15 April 1999Sir,I acknowledge receipt of your note dated 15 April 1999 stating, among other things, that:- the cooperation between the Western European Union and the European Union instituted by virtue of the Maastricht and Amsterdam Treaties and related Declarations on Western European Union of 10 December 1991 and 22 July 1997 requires the exchange of sensitive and/or special information between the Secretariat-General of the Western European Union and the General Secretariat of the Council of the European Union known as classified information and material,- adequate security arrangements are needed to ensure that the security classifications and provisions of the two organisations are respected in the handling of classified information and material,- it is appropriate that we agree security rules for the exchange of the aforesaid classified information and material and that we undertake to ensure their application within our respective organisations.I fully share the above considerations.For my part I would recall and reconfirm the following:(a) practical arrangements for the exchange of written material between the Secretariat-General of the Western European Union and the General Secretariat of the Council of the European Union have been established (CM(96) 22) and are currently being reviewed and updated;(b) the Western European Union Council has taken a decision on the official forwarding of Western European Union documents to the European Union (CM(96) 24 revised);(c) Western European Union security regulations are set out in RS 100;(d) Western European Union has concluded security agreements with WEU nations and with the North Atlantic Treaty Organisation;(e) I am familiar with the rules, measures and procedures set forth in the Decision of the Council of the European Union of 27 April 1998 (relating to the procedures whereby officials and employees of the General Secretariat of the Council may be allowed access to classified information held by the Council) and in Decision No 24/95 of the Secretary-General of the Council on measures for the protection of classified information applicable to the General Secretariat of the Council, the purpose of which is to safeguard and protect EU classified information.In the light of the above, I hereby:- agree to the security rules for the exchange of classified information and material annexed to this letter,- undertake to ensure their application within the Western European Union,- agree to keep the implementation of the present security arrangements under review.I confirm with the present note that the above arrangements are acceptable to the Secretariat-General of the Western European Union.Yours faithfully,JosÃ © CUTILEIROEnclosureAnnex to Annex VSecurity rules governing the exchange of classified information and material between the WEU Secretariat-General and the EU Council General Secretariat1. The EU-Council General Secretariat and the WEU Secretariat-General, hereinafter referred to as "the Parties", shall:(a) protect and safeguard the classified information and material provided by the other Party, in accordance with the measures for the protection of classified information and material in force in the originating Party;(b) maintain the security classification established by the other Party with respect to information and material originating from that Party and safeguard such classified information and material accordingly;(c) not use such classified information and material for purposes other than those established by the originator and those for which the classified information and material is exchanged;(d) not disclose such classified information and material to third parties without the consent of the originator.2. The Secretaries-General of the Parties:(a) shall ensure that the relevant provisions are applied by the Parties;(b) acting in the name of the respective Councils and under their authority, are responsible for security arrangements for the protection of classified information and material exchanged.3. The Parties shall ensure that all persons under their authority who, in the conduct of their official duties, require or may have access to classified information and material have been investigated, appropriately security cleared and throughly briefed on their security responsibilities before they are granted access to such classified information and material.4. The Parties shall provide mutual assistance with regard to security matters of common interest. The Parties shall conduct reciprocal inspections on the compliance with and effectiveness of the measures and procedures set up for the safeguard and protection of the exchanged classified information and material.5. Each Party shall take all necessary measures so that legal actions may be taken by the Member State(s) concerned against persons compromising exchanged classified information and material, placing the other Party at risk.6. Each Party can interrupt the exchange of classified information and material in giving the other Party written notice thereof. Discussions should be held immediately with a view to taking the measures needed to reestablish the exchange of classified information. Notwithstanding the termination of this exchange, all classified information material exchanged shall continue to be protected in accordance with the security provisions of the originating Party.ANNEX VIEXCHANGE OF CORRESPONDENCE ON SECURITY ARRANGEMENTS BETWEEN THE PRESIDENT OF THE EUROPEAN COMMISSION AND THE WEU SECRETARY-GENERALMr Jacques SanterPresident of the European CommissionRue de la Loi, 200 1049 Bruxelles 30 April 1999Sir,You are aware that the cooperation between the Western European union and the European Union instituted by virtue of the Maastricht and Amsterdam Treaties and related Declarations on Western European Union of 10 December 1991 and 22 July 1997 requires the exchange of sensitive and/or special information between the Secretariat-General of the WEU and the European Commission known as classified information and material.Adequate security arrangements are therefore needed to ensure that the security classifications and provisions of the two organisations are respected in the handling of classified information and material.It is then appropriate that we agree security rules for the exchange of the aforesaid classified information and material and that we undertake to ensure their application within our respective organisations.On this occasion I wish to recall and draw your attention to the following:(a) practical arrangements for the exchange of written material between the Secretariat-General of the WEU and the European Commission have been established (CM(96) 23) and are currently being reviewed and updated;(b) Western European Union security regulations are set out in RS 100;(c) Western European Union has concluded security agreements with WEU nations and with the North Atlantic Treaty Organisation.I am familiar with the rules, measures and procedures set forth in the European Commission Decisions C(99)423 adopted on 25 February relating to procedures whereby officials and employees of the European Commission may be allowed access to classified information held by the Commission and C(94)3282 of 30 November 1994 on the security measures applicable to classified information produced or transmitted in connection with the activities of the European Union.I note that adequate security arrangements have been applied within Unit A.1 of Directorate-General I.A to enable the receipt and retention of WEU classified information and material and I state my readiness to assist in the establishment of similar security arrangements within other Commission services.In the light of the above, I hereby- agree to the security rules for the exchange of classified information and material annexed to this letter,- undertake to ensure their application within the WEU,- agree to keep the implementation of these security arrangements under review.I suggest that, if the above arrangements are acceptable to the European Commission, you confirm that agreement by a note addressed to me.Yours faithfully,JosÃ © CUTILEIROEnclosureMr JosÃ © CutileiroSecretary-General of the Western European UnionRue de la RÃ ©gence 4 1000 Brussels 30 April 1999Sir,I acknowledge receipt of your note dated 30 April 1999 stating, among other things, that:- the cooperation between the Western European Union and the European Union instituted by virtue of the Maastricht and Amsterdam Treaties and related Declarations on Western European Union of 10 December 1991 and 22 July 1997 requires the exchange of sensitive and/or special information between the Secretariat-General of the Western European Union and the European Commission known as classified information and material,- adequate security arrangements are needed to ensure that the security classifications and provisions of the two organisations are respected in the handling of classified information and material,- it is appropriate that we agree security rules for the exchange of the aforesaid classified information and material and that we undertake to ensure their application within our respective organisations.I fully share the above considerations.For my part I would recall and reconfirm the following:(a) practical arrangements for the exchange of written material between the WEU and the European Commission have been established (EU Council document 11625/96);(b) Commission Decision C(99)423 of 25 February 1999 on the procedures whereby officials and employees of the Commission may be allowed access to classified information held by the European Commission;(c) Commission Decision C(94)3282 of 30 November 1994 on the security measures applicable to classified information produced or transmitted in connection with the activities of the European Union;(d) I am familiar with the rules, measures and procedures set forth in the WEU Security Regulations (RS 100) whose purpose is to safeguard and protect WEU classified information;(e) I note that Western European Union has concluded security agreements with WEU nations and with the North Atlantic Treaty Organisation.I declare that security arrangements, in accordance with the rules at annex, have been applied within Unit A.1 of Directorate-General I.A so as to be able to receive and retain WEU classified information and material and I agree to keep under review the need to apply these security arrangements to other Commission services.In the light of the above, I hereby:- agree to the security rules for the exchange of classified information and material annexed to this letter,- undertake to ensure their application within the European Commission,- agree to keep the implementation of the present security arrangements under review.I confirm with the present note that the above arrangements are acceptable to the European Commission.Yours faithfully,Jacques SANTEREnclosureAnnex to Annex VISecurity rules governing the exchange of classified information and material between the WEU Secretariat-General and the European Commission1. The WEU Secretariat-General and the European Commission, hereinafter referred to as "the Parties", shall:(a) protect and safeguard the classified information and material provided by the other Party, in accordance with the measures for the protection of classified information and material in force in the originating Party;(b) maintain the security classification established by the other Party with respect to information and material originating from that Party and safeguard such classified information and material accordingly;(c) not use such classified information and material for purposes other than those established by the originator and those for which the classified information and material is exchanged;(d) not disclose such classified information and material to third parties without the consent of the originator.2. The WEU Secretary-General and the President of the European Commission:(a) shall ensure that the relevant provisions are applied by the Parties;(b) acting in the name of the WEU Council and the European Commission and under their authority, are responsible for security arrangements for the protection of classified information and material exchanged.3. The Parties shall ensure that all persons under their authority who, in the conduct of their official duties, require or may have access to classified information and material have been investigated, appropriately security cleared and thoroughly briefed on their security responsibilities before they are granted access to such classified information and material.4. The Parties shall provide mutual assistance with regard to security matters of common interest. The Parties shall conduct reciprocal inspections on the compliance with and effectiveness of the measures and procedures set up for the safeguard and protection of the exchanged classified information and material.5. Each Party shall take all necessary measures so that legal actions may be taken by the member State(s) concerned against persons compromising exchanged classified information and material, placing the other Party at risk.6. Each Party can interrupt the exchange of classified information and material in giving the other Party written notice thereof. Discussions should be held immediately with a view of taking the measures needed to reestablish the exchange of classified information. Notwithstanding the termination of this exchange, all classified information material exchanged shall continue to be protected in accordance with the security provisions of the originating Party.